GATES, J.
The record in this case was'filed on -December 9, 1912, together with a' stipulation allowing appellant until Jan*425■uary 15, 1913, to file abstract and brief. No abstract of the record, nor brief, on the part of the appellant has been filed, nor has any further stipulation been filed with the clerk. This case -has been reached in its regular order upon the assignment. Upon this condition of, the record, the appeal will be deemed to have 'been abandoned. Benedict v. Smith, 10 S. D. 35, 71 N. W. 139..
The judgment of the rial court is affirmed.